Citation Nr: 9935206	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963 and again from February 1964 to January 1974.  
He served in Vietnam from October 1965 to October 1966.

This appeal arises from a May 1996 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  



CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, there is a considerable amount of VA and private 
medical evidence showing a diagnosis of PTSD attributable to 
the veteran's alleged stressors in service.  

Thus, the Board finds the claim of service connection for 
PTSD to be well grounded.  38 U.S.C.A. § 5107.  


ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based on his service 
in Vietnam.  

A review of the record reveals that during the pendency of 
this appeal, medical records were received by the Board in 
April 1999.  These records include medical records unrelated 
to the claim and also other records which are related to the 
veteran's claim of service connection for PTSD.  This 
additional evidence was sent to the Board without RO review.  
Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under governing 
regulatory provisions, must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(a)(c) (1999).  
As the additional evidence was received by the Board and no 
waiver of initial RO review has been received for this 
evidence, RO review is necessary.  Subsequently, additional 
medical evidence unrelated to the issue on appeal was 
submitted to the Board in October 1999 and that evidence, was 
accompanied by a waiver of RO review.  

The veteran has alleged several stressors related to his 
service in Vietnam.  Specifically, he has alleged that he 
served with the 20th Combat Engineers and 299th Combat 
Engineers.  He stated that he was attached to the 4th 
Infantry in the mountains of Chi Li, Vietnam and that he went 
to "recon a bridge" half way between Pleiku and Dak To.  
Further, he stated that he worked with Special Forces in 
Pleiku and Dak To.  The Board concedes that, as the RO 
determined, the allegations do not address any specific 
stressful events.  Nonetheless, VBA's Adjudication Procedure 
Manual, M21-1, Part III,  5.14(b)(3) provides, "In cases 
where available records do not provide objective or 
supportive evidence of the alleged in[-]service traumatic 
stressor, it is necessary to develop for this evidence."  
The adjudication manual also provides, "If a VA examination 
or other medical evidence establishes a valid diagnosis of 
PTSD, and development is complete in every respect but for 
confirmation of the in[-]service stressor, contact [the 
United States Armed Services Center for the Research of Unit 
Records]."  The RO has made no attempts to obtain 
corroborating evidence of the veteran's alleged stressors.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
provide specific details of claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to the United States Armed 
Services Center for the Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

4.  After undertaking any additional 
development deemed appropriate, including 
a VA psychiatric examination if 
indicated, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws, 
regulations, and Court decisions.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals













